Citation Nr: 1531956	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego California.  Jurisdiction has subsequently transferred to the Atlanta, Georgia RO.

In February 2011, the Veteran was scheduled to appear for a video-conference hearing, before a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 1987 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.
 
2.  Additional evidence received since the August 1987 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a back disability, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1987 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the August 1987 rating decision is new and material and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

The Veteran's original claim of entitlement to service connection a back disability was denied in an August 1987 rating decision.  He did not subsequently perfect an appeal of that denial and the August 1987 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.  at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the August 1987 rating decision consisted of the Veteran's service treatment records (STRs), VA treatment records, and the Veteran's June 1987 claim.  Specifically, a June 1987 VA hospital summary shows that the Veteran reported a slipped disk occurring during his military service.   STRs show no diagnosis, treatment, or complaints of a back disability.  

Relevant evidence since the August 1987 denial includes private treatment records, and statements from Mr. R. J. and the Veteran.  Specifically, the Veteran submitted a statement indicating that he initially injured his back in-service.  Further, he described he was treated during service for his back injury.  See, e.g., Veteran's statements dated March 2009.  He also stated that he was placed on light duty due to his back injury during his military service.  See, e.g., Veteran's statements dated May 2009.  An October 2004 private x-ray report shows that the Veteran was diagnosed with degenerative disc disease (DDD) of the lumbar spine and vacuum disc phenomena.  

Critically, the newly added evidence described above is suggestive of a current diagnosis and an incident in service that could have resulted in back disability.  This evidence is "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to previously unestablished pertinent facts concerning a diagnosis and a medical nexus.

The Board has considered the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Accordingly, the Board finds that the newly submitted evidence must be considered to fairly decide the claim.

As a result, the Board finds that the newly added medical evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The claim of service connection for a back disability is therefore reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence is sufficient to reopen a claim for service connection for a back disability has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran asserts that his back disability was incurred during his military service.  See, e.g., the Veteran's statement dated May 2009.  Specifically, the Veteran indicated that he ruptured three discs while unloading tents during service, and then he was placed on light duty, due to his back injury.  See, e.g., Veteran's notice of disagreement (NOD) dated September 2009.  

Post service medical evidence shows a June 1987 VA hospital summary that notes that the Veteran reported a possible slipped disk that occurred during his military service.  He reportedly worked for a shipping firm loading doors.  An October 2004 private x-ray report shows that the Veteran was diagnosed with DDD of the lumbar spine and vacuum disc phenomena.  A July 2009 private evaluation report shows that the Veteran sought treatment for DDD of the lumbar spine.  

The Veteran also asserts that his STRs associated with his claims file are incomplete.  See Veteran's NOD dated September 2009.  In particular, the Veteran stated that STRs from Hunter Air Field Base are missing, particularly where he received in-service treatment for his back injury, from March 1982 through January 1984.  See, e.g., the Veteran's statement dated May 2009.  Another attempt to obtain additional service treatment records should be made.  

On remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has received.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility, including records of VA treatment since July 1987.  All such available documents should be associated with the claims file.

3.  Contact the appropriate records custodians in order to obtain any additional service treatment records from his service in the U.S. Army from March 1982 to January 1984.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken.

For each back disability identified, the examiner should opine whether it at least as likely as not (50 percent probability or greater) had its clinical onset during his military service or is otherwise related to service. 
In rendering the opinion, the examiner should consider the lay statements by the Veteran and his service acquaintance.  

The examiner must provide a rationale for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


